PER CURIAM.
This is an appeal by plaintiffs from an order dismissing their complaint. The complaint charged that the defendant, Sears Roebuck and Company, was liable in damages to plaintiffs for injuries suffered by the minor plaintiff when the trousers purchased from Sears by plaintiffs ignited while they were being worn by the minor.
Upon motion of the defendant, Sears, the trial court dismissed the complaint. The order stated no grounds for the dismissal. Application for leave to amend was heard and denied.
Upon consideration of the record on appeal, briefs and argument of counsel, we have concluded that the complaint did not wholly fail to state a cause of action upon which relief could be granted. Therefore, the court erred in dismissing the complaint.
Reversed and remanded for further proceedings.